980 F.2d 737w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stewart HOYE, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 91-35718.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 9, 1992.Decided Nov. 24, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION